Exhibit 10.1

 

 

LOGO [g82781img1.jpg]

  500 SEVENTH AVENUE
NEW YORK, NY 10018-1502  

 

PHONE: 212-575-4449
FAX: 213-382-3442

    thomas.braunstein@sterlingbancorp.com
www.sterlingbancorp.com     Thomas Braunstein
First Vice President

 

June 28, 2005

 

Mr. Alvin Murstein

Medallion Financial, Inc.

437 Madison Ave. 38th Floor

New York, NY 10022

 

.

 

Re: $15,000,000 Revolving Credit Note and Loan

and Security Agreement dated April 26, 2004 and

subsequently extended to June 30, 2005

 

Dear Mr. Murstein:

 

Reference is made to the Loan and Security Agreement (“Agreement”) date April
26, 2004 by and between Medallion Financial Corp. (“Borrower”) and Sterling
National Bank (“Lender”) and the underlying Revolving Credit Note (“Promissory
Note”), which the Borrower executed in the original principal amount of fifteen
million dollars ($15,000,000.00), which were subsequently extended to June 30,
2005. As you know, the Lender’s obligation to make advances under the Agreement
expires, and all amounts due and owing under the Promissory Note and the
Agreement are payable in full, on June 30, 2005, (the “Revolving Credit
Termination Date”). Lender is willing to extend the Revolving Credit Termination
Date to July 31, 2005 (the “Extended Revolving Credit Termination Date”),
subject to the following terms and conditions:

 

  1. In the event of any default under the Agreement or the Promissory Note, the
loan and all accrued and unpaid interest shall be due and payable immediately
upon demand.

 

  2. All other terms and conditions of the Agreement and Promissory Note remain
in full force and effect.

 

  3. The Extended Revolving Credit Termination Date shall be effective upon
receipt by the Lender of a copy of this letter signed by the Borrower no later
than June 30, 2005.

 

In order to induce Lender to grant this extension Borrower hereby represents
that: (a) there is no default or event of default under the Agreement, the Note
or any other loan document, (b) the principal amount currently outstanding under
the Note and the Agreement is $10,700,000.00, and the Borrower has no claims,
defenses or offsets against the payment thereof, and (c) the Borrower ratifies
and reaffirms the Note, the Agreement and the other loan documents in their
entirety.

 

If the foregoing is satisfactory, please have a copy of this letter signed by
the Borrower and return the executed copy to me by overnight delivery service.

 

Yours truly,

Sterling National Bank

/s/ Thomas M. Braunstein

Thomas M. Braunstein

First Vice President

 

AGREED AND ACCEPTED THIS 28 DAY OF JUNE, 2005

 

Medallion Financial Corp.

By:  

/s/ Alvin Murstein

   

Name: Alvin Murstein

   

Title: CEO